Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion
filed July 9, 2009







 
Petition
for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed July 9,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00553-CV
____________
 
IN RE MICHAEL KENNEDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
19, 2009, relator filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asked this court to compel the
Honorable Sharon McCally, presiding judge of the 334th District Court of Harris
County, to grant relator an appellate record without costs.
Appellant=s pending appeal is in this court=s case number 14-09-00377-CV.  The
appellate record in this case consists only of a clerk=s record.  This clerk=s record was filed without cost to
relator on June 10, 2009.  A copy of this record was forwarded to relator on
July 3, 2009.  




Therefore,
relator has not been denied a free record in his appeal.  Because the clerk=s record has been filed in our court,
free of charge to relator, and a copy has been forwarded to relator, relator=s claim for relief in his petition
for writ of mandamus has now been rendered moot.  Accordingly, we dismiss as
moot relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates, and Frost.